               Case 2:18-cv-00537-JLR Document 98 Filed 09/18/19 Page 1 of 2



 1                                                                   HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     JOHNNY B. DELASHAW, JR.,
 9                                                      Case No. 18-cv-00537-JLR
                           Plaintiff,
10                                                      NOTICE OF APPEARANCE
                v.
11                                                      CLERK’S ACTION REQUIRED
     SEATTLE TIMES COMPANY, and
12   CHARLES COBBS,

13                         Defendants.

14
     TO:             THE CLERK OF THE COURT
15
     AND TO:         ALL PARTIES AND THEIR COUNSEL OF RECORD
16
            PLEASE TAKE NOTICE that Caitlin Pratt of Harrigan Leyh Farmer & Thomsen LLP
17
     hereby appears on behalf of Plaintiff Johnny B. Delashaw, Jr. in the above-entitled action.
18
            It is further requested that all papers and pleadings herein, except original process, shall be
19
     served upon the undersigned along with all others above-named.
20
            DATED this 18th day of September, 2019.
21
                                                    HARRIGAN LEYH FARMER & THOMSEN LLP
22
                                                    By: s/ Caitlin Pratt
23                                                      Caitlin Pratt, WSBA #48422
                                                        999 Third Avenue, Suite 4400
24                                                      Seattle, WA 98104
                                                        Tel: (206) 623-1700
25                                                      Email: caitlinp@harriganleyh.com

                                                    Attorney for Johnny B. Delashaw, Jr.
                                                                                         LAW OFFICES
     NOTICE OF APPEARANCE - 1                                            HARRIGAN LEYH FARMER & THOMSEN LLP
     (Case No. 18-cv-00537-JLR)                                                 999 THIRD AVENUE, SUITE 4400
                                                                                SEATTLE, WASHINGTON 98104
                                                                              TEL (206) 623-1700 FAX (206) 623-8717
              Case 2:18-cv-00537-JLR Document 98 Filed 09/18/19 Page 2 of 2



 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on September 18, 2019, I electronically filed the foregoing with the Clerk

 3   of the Court using the CM/ECF system which will send notification of such filing to the following:

 4                              Jessica L. Goldman, WSBA #21856
                                Christopher T. Wion, WSBA #33207
 5                              SUMMIT LAW GROUP PLLC
                                315 Fifth Avenue South, Suite 1000
 6                              Seattle, WA 98104
                                Attorneys for Defendant Seattle Times Company
 7

 8                              Malaika M. Eaton, WSBA No. 32537
                                Jehiel I. Baer, WSBA No. 46951
 9                              McNAUL EBEL NAWROT & HELGREN PLLC
                                600 University Street, Suite 2700
10                              Seattle, WA 98101
                                Attorneys for Defendant Charles Cobbs
11
                                John Q. Somerville, ASB-2342-E68
12                              SOMERVILLE, LLC
                                300 Richard Arrington Jr. Blvd. North, Suite 710
13
                                Birmingham, AL 35203
14                              Attorney for Defendant Charles Cobbs

15                                                 HARRIGAN LEYH FARMER & THOMSEN LLP

16                                                 By: s/ Caitlin Pratt
                                                       Caitlin Pratt, WSBA #48422
17                                                     999 Third Avenue, Suite 4400
                                                       Seattle, WA 98104
18                                                     Tel: (206) 623-1700
                                                       Email: caitlinp@harriganleyh.com
19

20                                                 Attorneys for Johnny B. Delashaw, Jr.

21

22

23

24

25


                                                                                        LAW OFFICES
     NOTICE OF APPEARANCE - 2                                            HARRIGAN LEYH FARMER & THOMSEN LLP
     (Case No. 18-cv-00537-JLR)                                                999 THIRD AVENUE, SUITE 4400
                                                                               SEATTLE, WASHINGTON 98104
                                                                             TEL (206) 623-1700 FAX (206) 623-8717
